MEMORANDUM OF DECISION.
The District Court (Augusta), sitting as the Juvenile Court, adjudged that defendant Vance C. had committed two juvenile crimes, burglary and theft by unauthorized taking, 17-A M.R.S.A. §§ 401, 353 (1983). On appeal the Superior Court (Kennebec County) affirmed, and so do we. The standard of review of the sufficiency of the evidence to support that adjudication is the same as in an adult criminal case. State v. S.* * * G.* * *, 438 A.2d 256, 258 (Me.1981). On reviewing all of the evidence before the Juvenile Court, we cannot say that no trier of fact could rationally conclude beyond a reasonable doubt that Vance C. committed the juvenile crimes alleged in the petition. See State v. Durgan, 467 A.2d 165, 166 (Me.1983).
The entry is:
Judgment affirmed.
All concurring.